Citation Nr: 1708482	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  12-16 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the Army National Guard from October 1991 to March 1992.  In addition, the Veteran had active service from October 1994 to March 2000. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A February 2016 Board decision denied the Veteran's claim for entitlement to service connection for tinnitus. A September 2016 order of the United States Court of Appeals for Veterans Claims (Court) implemented a September 2016 Joint Motion for Partial Remand (JMPR), vacating and remanding, in part, the February 2016 Board decision that denied entitlement to service connection for tinnitus. As such, the issue of service connection for tinnitus is again before the Board.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in January 2016. A transcript of the hearing is associated with the claims files.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to service connection for tinnitus. In light of the points raised by the Joint Motion for Partial Remand (JMPR), and the Board review of the claims file, additional development is warranted. 

In the JMPR, the parties asserted that the February 2010 and June 2010 VA examination and medical opinions were inadequate as to the Veteran's claim for entitlement to service connection for tinnitus. See September 2016 JMPR. The JMPR, noted that the Veteran reported at the February 2010 VA examination that his tinnitus began "years" ago, and was intermittent/periodic, occurring on a weekly basis. The VA opinion found a nexus to service and/or in-service acoustic trauma unlikely because "periodic tinnitus" heard on a weekly basis is inconsistent with cochlear damage. See June 2010 VA opinion. However, the VA opinion failed to consider the Veteran's lay statements and testimony before the Board where he reported experiencing constant tinnitus which began in-service. The JMPR, directed a new VA examination and opinion should address the Veteran's claimed onset of tinnitus in-service, continuity of symptomology and the likely etiology of his current tinnitus. 

In light of the JMPR's findings that the February 2010 and June 2010 VA examination and opinions were inadequate, the Board finds a new VA examination and opinion is warranted. As instructed in the JMPR, the new examination must address the lay statements and testimony of record regarding the frequency and continuity of the Veteran's tinnitus symptomology and the etiology of his tinnitus. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's tinnitus. The claims file must be made available to and reviewed by the examiner. After reviewing the claims file, including all prior opinions provided, and examining the Veteran, the examiner should answer the following question:

a. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's tinnitus is etiologically related to active service?

The examiner must provide a complete rationale for all findings and opinions, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. The examiner's attention is invited to the Veteran's lay statements regarding the onset of his symptoms in-service which have persisted since. See January 2016 hearing transcript; see also September 2010 notice of disagreement.  

2. Thereafter, take any additional development action deemed warranted and adjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




